Appeal from so much of an order as denies appellants’ motion to strike certain paragraphs from.the third cause of action of the amended complaint on the grounds (1) that said paragraphs are unnecessary and prejudicial (Rules Civ. Prae., rule 103), and (2) that the allegations *1017contained in said paragraphs are the same as the allegations which were struck from the original complaint. Order insofar as appealed from affirmed, with $10 costs and disbursements. No opinion.
Nolan, P. J., Beldock, Murphy, Ughetta and Hallinan, JJ., concur.